Citation Nr: 1311524	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of Agent Orange exposure, to include diabetes mellitus.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for residuals of a shrapnel wound.  

6.  Entitlement to service connection for a lumbar spine disorder.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for sinus infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Associated with the claims file is an Official Statement of Service, provided by the Department of the Army, showing that the Appellant had active service from October 1968 to December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, bilateral hearing loss, tinnitus, residuals of a shrapnel wound, a lumbar spine disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a statement received by VA in June 2012, and at the June 2012 Board hearing, which was prior to the promulgation of a decision in the appeal, the Appellant withdrew his appeal as to the issue of entitlement to service connection for sinus infections (sinusitis).  

2.  In a statement received by VA in June 2012, and at the June 2012 Board hearing, which was prior to the promulgation of a decision in the appeal, the Appellant withdrew his appeal as to the issue of entitlement to residuals of exposure to Agent Orange, to include diabetes mellitus.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for sinus infections have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for residuals of Agent Orange exposure, to include diabetes mellitus, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).

In July 2010, the Appellant filed a substantive appeal of the RO's October 2008 denial of entitlement to service connection for chronic sinus infections and entitlement to service connection for Agent Orange exposure.  During the Board hearing, the Appellant expressed his wish to withdraw his appeal with regard to those two issues.  See Board Hearing Transcript (T.) at 2.  The Board finds that the Appellant's statement acknowledging his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  Additionally, in June 2012, the Appellant submitted a written statement to this effect.  The Appellant has withdrawn his appeal regarding those issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issue, and the appeal of the RO's decision as to those issues is dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for sinus infections is dismissed.  

The appeal as to the issue of entitlement to service connection for residuals of Agent Orange exposure, to include diabetes mellitus, is dismissed.  


REMAND

The remaining issues on appeal must be remanded so that VA can meet its duty to assist the Appellant in obtaining evidence to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §  3.159 (2012).  This includes obtaining service department documents and providing examinations.  

There is no DD Form 214 associated with the claims file or any service personnel records.  The RO's efforts to obtain the Appellant's service treatment records from the records repository, the National Personnel Records Center (NPRC), were unsuccessful.  Incomplete service treatment records were submitted by the Appellant.  The Appellant has reported that the suffered a shrapnel wound during service in Vietnam.  Service treatment records that he submitted contain no mention of any of the claimed disabilities, do not show a period of service in Vietnam, and the only surgical procedures that are mentioned are found in a July 1970 notation that he had surgery of his stomach and intestines three years earlier, and a notation, also from 1971 but with no more of the date legible, that he had surgery involving his eyes in 1964.  Similarly, although the Appellant has reported treatment for a shrapnel wound at a hospital in Vietnam, the submitted service treatment records refer only to a March 1971 hospitalization for evaluation of possible diabetes.  

In his April 2008 application for VA disability compensation benefits, the Appellant indicated that he served in Vietnam from May 1, 1969 to April 30, 1970.  He also indicated that he was treated during service for all of the claimed disabilities other than PTSD.  In that application he claimed entitlement to service connection for a gunshot wound disability as of the abdomen.  

In his September 2009 notice of disagreement signed by the Appellant, the Appellant stated that he served for eighteen months in Vietnam as an infantryman.  He also stated that he received the Purple Heart for a gunshot wound of his abdomen.  He reported that he was seen for medical treatment during his active service, including at military installations in Yokohama, Japan; San Francisco (Letterman-Presidio), California; and Fitzsimons, Colorado.  

In a letter received in June 2012 and signed by the Appellant, the Appellant reported that after completion of Advanced Infantry Training in Fort Gordon, Georgia, he went on a 30 day leave, flew to Fort Lewis, contracted the flu and was held over for about a week, and then was given a ticket to fly to Saigon via Anchorage, Tokyo, and Hong Kong.  He stated that after arriving in Saigon he was bussed to Long Binh and sent to the Fourth Infantry Division at Camp Enari (Pleiku) from there he was assigned to A Company, 2nd Batallion, 22nd Infantry at LZ Mary Lou in the Ia Drang Valley.  He reported that some time later he was wounded in the upper right arm from a rocket propelled grenade, and he referred to a photograph that he submitted with the letter.  

In that letter, the Veteran stated that he was sent back to Division Hospital at Camp Enari and after a couple weeks of recovery he was sent to Vung Tau, and he referred to a another photograph submitted with the letter.  He reported that he was reassigned to the 19th S&S Company, 593rd Group as a gunner / driver hauling mail.  He reported that on May 1, 1970 he was sent to Cam Rah Bay to return to the United States.  There are three pages containing eight photographs submitted with the letter.  

During the Board hearing, the Appellant testified that his gunshot wound was actually a shrapnel wound and was of the right arm.  T. at 5.  He also testified that he was "laid up" for about 45 days after the shrapnel wound and was treated at the base hospital at Camp Hanoi, at Pleiku, further identified as the Fourth Infantry Division Headquarters.  Id. at 10.  He also testified that his military occupation specialty was in infantry.  Id. at 15.  

Associated with the claims file is a June 2008 Personnel Information Exchange System (PIES) response to the RO's May 2008 request for service treatment records (STRs) and request for the dates of service in Vietnam.  The response from the NPRC was that the requested STRs could not be located and concluded that the records either do not exist or that the records are not located at the NPRC.  

In a memorandum dated in August 2008, the RO made findings of unavailability of the Appellant's service treatment records and service personnel records.  It indicated that it had made one request to the NPRC in May 2008 and a follow-up request to Virtual VA in August 2008.  It also indicated that it had received a letter from the Department of Defense - Army in May 2008 as to an unsuccessful attempt to locate the Appellant's DD 214 or service treatment records and that in August 2008 it received a negative response / no response / received partial records following a request to the Appellant.  There is no indication in the June 2008 PIES response that the RO requested his service personnel records (SPRs).  There is no indication in the claims file that the RO attempted to obtain clinical (inpatient) treatment records.  

The Appellant has testified that he was involved in combat and that he was wounded and hospitalized during service in Vietnam.  He has identified units that he served with in Vietnam and the location of the hospital where he was treated.  Although the NPRC has responded that they do not have service treatment records, the clinical records of hospital treatment are indexed and stored differently than service treatment records.  Hence, a search for the records of the hospital that he reports treatment at in Vietnam should be obtained.  

Additionally, the Appellant has identified units to which he was assigned during service in Vietnam.  There is no indication that the RO sought records from those units, such as morning reports.  It is reasonable to expect that the injuries that he reported, or at least the time that he was incapacitated ("laid up") would be reflected in such unit records.  Given that there are no records from any service department showing service in Vietnam, or a DD Form 214, of record, the agency of original jurisdiction (AOJ) must take additional steps to determine the nature and places of the Appellant's service.  

Additionally, the Board notes that of record is a Notice of Award of Social Security disability benefits addressed to the Appellant showing that entitlement to disability benefits began in April 2012.  In the June 2012 letter, the Appellant reported that his disability benefits were based on PTSD, hearing loss, and a back injury, all of which he attributed to his active service.  On appeal the AOJ should obtain any administrative and medical records associated with that claim from the Social Security Administration (SSA).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Appellant requesting that he provide a copy of his DD Form 214 and any evidence that he was awarded the Purple Heart.  Also request that he provide the approximate dates of treatment at the military medical facilities that he identified in his September 2009 notice of disagreement as in Yokohama, Japan; San Francisco (Letterman-Presidio), California; and Fitzsimons, Colorado and whether the treatment was on an inpatient or outpatient basis.  Associate any submitted evidence with the claims file.  

2.  Request the Appellant's service personnel file from the NPRC.  If the file is provided, associate it with the claims file.  If the file is not provided, associate a negative response with the claims file.  

3.  Send an appropriate request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency or department to attempt to corroborate the Appellant's report that he was involved in combat with the enemy between May 1, 1969 and April 30, 1970, including receiving a shrapnel wound of the right upper arm.  He reports that this took place while assigned to the 22nd Infantry, 2nd Batallion, A Company.  Obtain any morning reports / unit records for the 22nd Infantry, 2nd Batallion, A Company for the period from May 1, 1969 to April 30, 1970 that refer to the Appellant or refer to combat between that unit and the enemy.  Obtain any morning reports / unit records of the 19th S&S Company, 593rd Group for the period from May 1, 1969 to April 30, 1970 that refer to the Appellant.  Make as many requests as is needed to encompass the indicated time period, including in 6 increments of 60 days if necessary.  Associate all obtained evidence with the claims file.  Document all requests for this evidence and responses and associate those requests and responses with the claims file.  

4.  Obtain records of hospitalization of the Appellant at the Division Hospital at Camp Enari (Pleiku) in Vietnam (also identified by the Appellant as the base hospital at Camp Hanoi, at Pleiku, the Fourth Infantry Division Headquarters) at any time between May 1, 1969 and April 30, 1970.  Make as many requests as is needed to encompass the indicated time period, including 6 requests in 60 day increments if necessary.  If the Appellant provides dates of inpatient treatment at military medical facilities in Yokohama, Japan; San Francisco (Letterman-Presidio), California; and Fitzsimons, Colorado, obtain records of such treatment.  Associate all obtained evidence with the claims file.  Document all requests for this evidence and responses and associate those requests and responses with the claims file.  

5.  Obtain the Appellant's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.  

6.  After associating all available service related records and SSA records with the claims file, schedule the Appellant for an appropriate VA examination to determine the nature and etiology of any disorders of or residual of injury to his right arm and low back.  The claims file, including a copy of this Remand, should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate his or her examination report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:  

(a)  Identify any and all disorders of the Appellant's low back.  Any indicated tests or studies should be conducted.  

(b)  After interview with the Appellant, provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified disorder of the Appellant's low back had onset during his active service or was caused by a disease, injury, or event during his active service.  

(c)  Identify any residuals of a shrapnel wound of the right upper extremity.  Any indicated tests or studies should be conducted.  

(d)  After interview with the Appellant, provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified disorder of the Appellant's right upper extremity had onset during his active service or was caused by a disease, injury, or event during his active service.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  After associating all available service related records and SSA records with the claims file, schedule the Appellant for VA audiology examination to determine the nature and etiology of any current hearing loss and/or tinnitus.  The claims file, including a copy of this Remand, should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate his or her examination report as to whether the claims file was reviewed.  After interview with the Appellant, provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any hearing loss identified on examination or any reported tinnitus had onset during the Appellant's active service or was caused by acoustic trauma during his active service.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

8.  After associating all available service related records and SSA records with the claims file, schedule the Appellant for a psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  The claims file, including a copy of this Remand, should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims file was reviewed.  Any indicated tests or studies should be conducted.  The examiner is asked to accomplish the following:

(a)  If the examiner determines that the Appellant has PTSD, the examiner should identify the specific stressor or stressors underlying the diagnosis, state whether such stressor or stressors are adequate to support the diagnosis, state whether the Appellant's symptoms are related to those stressors, and comment on the link between his current symptomatology and the claimed stressor(s).  

In so doing, the VA examiner should determine whether any claimed stressor is related to his fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Appellant's symptoms are related to the claimed stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of such veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(b)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Appellant's military service.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

9.  After associating all available service related records and SSA records with the claims file, schedule the Appellant for an appropriate examination to determine if any current hypertension had onset during his active service or within one year of active service or was caused by his active service.  The claims file, including a copy of this Remand, should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to address whether the Appellant has hypertension or has had hypertension at any time since he filed his claim in April 2008 and, if he so, to provide a medical opinion as to whether it is at least as likely as not  that such hypertension had onset during or was caused by his active service.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

10.  Upon completion of the above, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, bilateral hearing loss, tinnitus, residuals of a shrapnel wound, a lumbar spine disorder, and hypertension.  If any benefit sought is not granted, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


